Citation Nr: 0207600	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left eye 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 24, 1958 to 
August 11, 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action by which 
the RO reopened a previously denied claim of service 
connection for a left eye disorder.  Once reopened, the RO 
denied the underlying claim of service connection.  


FINDINGS OF FACT

1.  In December 1977, the RO denied service connection for 
disability characterized as macular edema of the left eye 
with bilateral cataracts; the denial was confirmed and 
continued by rating actions taken in February 1984, October 
1997, and July 1998.  The veteran did not appeal these 
decisions.

2.  Evidence submitted since the RO's July 1998 denial bears 
directly and substantially upon the specific matter under 
consideration, and is not cumulative or redundant of evidence 
of record prior to the 1998 decision.  

3.  The veteran's left eye disorder of macular edema with 
cataract and resulting glaucoma is etiologically related to a 
left eye injury he sustained during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left eye disorder.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001).

2.  The veteran has left eye macular edema, cataract and left 
eye glaucoma that are the result of injury that was incurred 
during active military service.  38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left eye problems resulted from 
being hit in the left eye by a fire extinguisher hose during 
service.

New and Material Evidence

In a December 1977 rating decision, the RO denied the 
veteran's claim of service connection for a left eye 
disorder.  The veteran was notified of this decision and his 
right to appeal, but he did not appeal.  Consequently, that 
1977 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2001).  Subsequent rating actions taken in February 1984, 
October 1997, and July 1998 confirmed the prior denial.  No 
appeal was initiated.  Therefore, the Board can now consider 
the merits of the present claim for service connection only 
if "new and material evidence" has been submitted since the 
last prior final adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2001).  The Board's jurisdiction 
to adjudicate the underlying claim de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id.; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis of the December 1977 rating decision was a lack of 
medical nexus evidence between an in-service injury and the 
veteran's subsequently shown left eye disorder.  The evidence 
of record at that time included the entrance and separation 
examinations, and an October 1977 physician's report showing 
a diagnosis of macular edema, left eye with cataracts in both 
eyes, but more advanced in the left.  Visual acuity was 
20/200 in the left eye.  

After the December 1977 rating decision, additional evidence 
was associated with the claims file and was considered by 
subsequent rating actions.  As noted above, the prior denial 
was confirmed by rating actions taken in 1984, 1997, and 
1998.  It was not until 1999 that medical nexus evidence was 
provided.  A March 1999 letter from the veteran's eye doctor 
presented an opinion that the veteran's left eye disorders 
resulted from an in-service left eye injury.  The Board finds 
that this evidence is "new" in the sense that it tends to 
demonstrate a fact that was not shown when the RO decided the 
case earlier.  38 C.F.R. § 3.156(a).  Further, the evidence 
is "material" in that it bears directly and substantially 
on the question of whether a left eye disability is related 
to an in-service injury-a specific matter under 
consideration.  Id.  Because new and material evidence has 
been presented, the Board may now review the underlying claim 
for service connection.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a) (2001).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See  
38 C.F.R. §3.303(b) (2001).  

Visual defects were not noted on entrance or separation 
examinations.  The veteran's August 1961 separation 
examination notes a history significant for having been 
struck in the left eye in July 1961.  This record indicates 
that the veteran was treated and had no complication or 
sequela.  Visual acuity at separation was 20/20 in both eyes.  
The July 1961 health record notes an injury due to an 
extinguisher nozzle exploding during use.  Examination 
revealed a 3-centimeter laceration on the left eyebrow.  His 
eye and fundus were clear with minimal headache from the 
blow.  

Private medical records include a November 1977 certificate 
of an attending physician presenting a diagnosis of macular 
edema of the left eye with cataracts in both eyes-with the 
left eye cataract more advanced than the right.  Visual 
acuity was 20/20 in the right eye and 20/200 in the left eye.  
A doctor's letter, dated in June 1978, shows visual acuity of 
20/20-3 in the right eye and 20/300 in the left.  The doctor 
observed that there was a small left exotropia which hinted 
at the long-standing nature of the problem with the left eye.  
A cataractous lens was seen in the left eye and subsequently 
removed.  A January 1984 physician's report shows the veteran 
was experiencing an inability to use his eyes together and 
very poor vision out of the left eye due to glaucoma.  A 
March 1999 letter from the veteran's eye doctor indicates the 
veteran had blindness in the left eye.  The letter shows that 
the veteran first sought treatment from this doctor in 
October 1977 for complaints of redness and watering in the 
left eye.  It was noted that the left eye had poor vision 
since trauma to left eye, brow and lid area in 1961.  The 
examiner opined that the problems he treated the veteran for 
in 1977 resulted from a 1961 traumatic eye injury.  The 
examiner opined that the etiology of the left eye disorder 
was the 1961 accident. 

VA medical records include a report of a January 2001 VA 
examination, which indicates that the claims folder was 
provided but the veteran was not available.  A VA Form 119, 
Report of Contact, indicates that the examiner advised that 
the veteran was seen in the eye clinic the day after the 
claims file review was performed and the opinion rendered.  
The report included an opinion that, based on the eye 
examination in the medical records several days after the 
trauma from the fire extinguisher that showed the eyes were 
clear, the veteran's eyes did not receive blunt trauma of 
enough force to cause the glaucoma or cataract.  
Nevertheless, the examiner reported that due to insufficient 
medical records, previous trauma could not be ruled out as an 
initiating source of the eye problems.  

The Board finds that the veteran's left eye disability of 
macular edema, cataract and glaucoma was related to the in-
service trauma in July 1961.  In reaching this finding the 
Board is persuaded by the opinion rendered in March 1999 by 
the veteran's eye doctor that the veteran's left eye 
disorders were related to the in-service trauma.  On this 
point, the Board views the opinions stated in the January 
2001 VA examination report as equivocal, especially on the 
question of whether previous trauma was the cause.  While the 
Board is aware that the service treatment records of July 
1961 suggest that the in-service accident resulted in injury 
only to the left eyebrow, the veteran's continuing left eye 
problems and the description of the injury as a left eye 
injury in the separation examination report leads the Board 
to conclude that it was as likely as not that the eye itself 
was injured in service.  The Board is unwilling to parse 
language so finely as to exclude the possibility that the 
veteran's left eye was impacted in the fire extinguisher 
accident.  Accordingly, the Board finds that the veteran's 
left eye macular edema with cataract and resulting glaucoma 
are attributable to his military service.  

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The Board is not aware of any relevant evidence that has not 
been associated with the record.  Further, the veteran was 
afforded a VA examination.  While the veteran was not 
notified of the provisions of the Act or its implementing 
regulations, given that the benefit sought has been granted, 
the Board concludes that further evidentiary development is 
not required.  In other words, a remand for the purpose of 
further compliance with the new law will serve no meaningful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 


ORDER

Service connection for left eye macular edema with cataract 
and resulting left eye glaucoma is granted.  



		
	MARK F. HALSEY	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

